Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 12/20/2019.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo (CN109742086A) in view of Liu (U.S. 2018/0175232).
Regarding claim 1, Zhuo teaches: A method of manufacturing a display panel (page 1… “manufacturing method thereof, and a display device”), comprising the following steps: 
forming a transparent electrode layer (see Figs. 1, 3 and 4; transparent electrode layer 139) on a glass substrate (glass substrate 110 in Fig. 1); 
forming a first metal layer on the main light transmissive section (see the first switching device 130 in Fig. 3), the sub-light transmissive section (second switching device 140 in Fig. 4), and the glass substrate 110 in Fig. 1), and patterning the first metal layer to obtain a first gate section (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3) and a second gate section (Figs. 2 and 3; gate electrode 131 corresponding to the second switching device 140 in Fig. 4), wherein a main gate comprises the first gate section (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3) , a sub-gate comprises the second gate section (Figs. 2 and 3; gate electrode 131 corresponding to the second switching device 140 in Fig. 4), 
forming a gate insulating layer (gate insulating layer 132 in Figs. 2-4) on the main gate, the sub-gate, and the glass substrate (see Figs. 2-4); 
forming a semiconductor layer (active layer 133 in Figs. 2-4) on the gate insulating layer (gate insulating layer 132 in Figs. 2-4), and patterning the semiconductor layer to obtain a main active layer (Figs. 1 and 3; active layer 133 corresponding to the first switching device 130 in Fig. 3) and a sub-active layer (Figs. 2 and 4; active layer 133 corresponding to the second switching device 140 in Fig. 4); and 
forming a second metal layer on the main active layer, the sub-active layer, and the gate insulating layer, and patterning the second metal layer to form a main source/drain and a sub-source/drain (see Figs. 2-4; metal layer is formed on active layers 133 corresponding to the first switching device 130 and second switching device 140 patterned to form Source 135 has drain 136); 
wherein the sub-gate, the sub-active layer, and the sub-source/drain form a sub-thin film transistor (sub-TFT) (see the second switching device 140 in Fig. 4).

However, Liu teaches “The conductive film layer serving as the gate is designed to be at least partially transparent. In this way, the active layer covered by the gate can be exposed to the ambient light, thereby realizing the sensing of the light intensity” ([0023]).Liu further teaches “In this structure, the gate of the second thin film transistor 12 is a transparent conductive film layer so as to expose the active layer in the second thin film transistor 12. Therefore, the second thin film transistor 12 functions as a photosensitive member, different intensities of light from external can be sensed and ultimately converted into output current” ([0049]). Furthermore, Liu teaches “As shown in FIG. 4(d), both the first thin film transistor 11 and the second thin film transistor 12 are double gate structure thin film transistors sG. In this structure, the gates (two conductive film layers) of the second thin film transistor 12 are transparent so as to expose the active layer in the second thin film transistor 12. Therefore, the second thin film transistor 12 can function as a photosensitive member, and different intensities of light from external can thus be sensed. The area of the exposed active layer may be relatively large due to the fact that there are two gates in the double gate structure. Thus, the degree of change in the output current is relatively high. That is, the exposed more portion [0050]-[0052]).
[0035]).

Regarding claim 2, the combination of Zhou and Liu teaches the invention of claim 1 as discussed above. Liu further teaches: wherein the sub-light transmissive section does not cover the second gate section (see gate G2 in Fig. 2(a)). 

Regarding claim 3, the combination of Zhou and Liu teaches the invention of claim 2 as discussed above. Liu further teaches: wherein the second gate section comprises a first part and a second part which are respectively disposed at two4 sides of the sub-light transmissive section (as shown in Fig. 2 (a), gate G2 has two parts disposed in each side of the transparent region).

Regarding claim 4, the combination of Zhou and Liu teaches the invention of claim 3 as discussed above. Liu further teaches: wherein the main light transmissive section corresponds to a position of the main active layer and is covered by the first gate section (see G1 in Fig. 2 (a)).

Regarding claim 5, the combination of Zhou and Liu teaches the invention of claim 1 as discussed above. Zhou further teaches: wherein a mask configured to pattern the transparent electrode layer and a mask configured to pattern the semiconductor layer are same (S111: simultaneously forming a gate of the first switching element, a gate of the second switching element, and a gate of the third switching element on the substrate using the first mask; S112: continuously depositing a gate insulating layer, an active layer, and a second metal layer, and exposing and developing using a halftone mask to form a first switching element and a source, a drain, and an active layer).

Regarding claim 6, the combination of Zhou and Liu teaches the invention of claim 1 as discussed above. Zhou further teaches: wherein the method comprises the following steps: forming a passivation layer on the main source/drain and the sub- source/drain (passivation layer 137 in Figs. 3-4), wherein an opening is defined in the passivation layer (page 5 para. 9… “S104: forming a via hole in the passivation layer”); and forming a pixel electrode on the passivation layer and in the opening, wherein the pixel electrode and the main drain are connected by the opening (page 5 para. 9… “S104: forming a via hole in the passivation layer on the drain of the first switching element, depositing a transparent electrode layer; and connecting the transparent electrode layer to the pixel electrode”).

Regarding claim 7, the combination of Zhou and Liu teaches the invention of claim 1 as discussed above. Liu further teaches: wherein a material of the transparent electrode layer comprises at least one of indium tin oxide (ITO), a nanosilver line, or aluminum-doped zinc oxide (AZO) (page 6 para. 4… transparent electrode (ITO)).

Regarding claim 8, Zhou teaches: A method of manufacturing a display panel (page 1… “manufacturing method thereof, and a display device”), comprising the following steps: 
forming a main gate (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3) and a sub-gate (Figs. 2 and 4; gate electrode 131 corresponding to the second switching device 140 in Fig. 4) which are spaced from each other on a glass substrate (glass substrate 110 in Fig. 2); 
forming a gate insulating layer (gate insulating layer 132 in Figs. 2-4) on the main gate, the sub-gate, and the glass substrate (see Figs. 2-4); 
forming a semiconductor layer on the gate insulating layer (active layer 133 in Figs. 2-4), and patterning the semiconductor layer to obtain a main active layer (Figs. 1 and 3; active layer 133 corresponding to the first switching device 130 in Fig. 3) and a sub-active layer (Figs. 2 and 4; active layer 133 corresponding to the second switching device 140 in Fig. 4); and 
forming a second metal layer on the main active layer, the sub-active layer, and the gate insulating layer, and patterning the second metal layer to form a 5 main source/drain and a sub-see Figs. 2-4; metal layer is formed on active layers 133 corresponding to the first switching device 130 and second switching device 140 patterned to form Source 135 has drain 136).
Zhou does not explicitly teach: wherein at least a portion of the sub-gate comprises a light transmissive area; wherein a position of the sub-active layer corresponds to a position of the light transmissive area.
However, Liu teaches “The photosensitive element includes a first thin film transistor as a control switch and a second thin film transistor connected to the first thin film transistor and serving as a photosensitive unit. The first thin film transistor and the second thin film transistor are both top gate type thin film transistors. A gate of the second thin film transistor includes a transparent region corresponding to at least a part of an active layer of the second thin film transistor, thereby achieving a measurement of a light intensity entering the second thin film transistor when the first thin film transistor and the second thin film transistor are turned on simultaneously” ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhou to incorporate the teaching of Liu to configure at least a portion of the sub-gate to comprise a light transmissive area; wherein a position of the sub-active layer corresponds to a position of the light transmissive area By doing so, the photosensitive element achieves the sensing of light intensity in the top gate type thin film transistor, effectively extending the application scope of the photosensitive element. The measurement efficiency and speed of the photosensitive element are relatively high ([0035]).

gate insulating layer 132 in Figs. 2-4) on the main gate (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3), the sub-gate (Figs. 2 and 3; gate electrode 131 corresponding to the second switching device 140 in Fig. 4), and the glass substrate (glass substrate 110 in Fig. 2) comprises the following steps: forming a transparent electrode layer on the glass substrate (see Figs. 1 and 3; transparent electrode layer 139), and forming a first metal layer on the main light transmissive section (see the first switching device 130 in Fig. 3), the sub- light transmissive section (second switching device 140 in Fig. 4), and the glass substrate (glass substrate 110 in Fig. 2), and patterning the first metal layer to obtain a first gate section (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3)  and a second gate section (Figs. 2 and 3; gate electrode 131 corresponding to the second switching device 140 in Fig. 4).
Zhou does not explicitly teach: patterning the transparent electrode layer to obtain a main light transmissive section and a sub-light transmissive section; wherein the main gate comprises the first gate section and the main light transmissive section, the sub-gate comprises the second gate section and the sub-light transmissive section, and a position corresponding to the sub-light transmissive section is the light transmissive area.
However, Liu teaches “The conductive film layer serving as the gate is designed to be at least partially transparent. In this way, the active layer covered by the gate can be exposed to the ambient light, thereby realizing the sensing of the light intensity” ([0023]).Liu further teaches “In this structure, the gate of the second thin film transistor 12 is a transparent conductive film [0049])..
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhou to incorporate the teaching of Liu to pattern the transparent electrode layer to obtain a main light transmissive section and a sub-light transmissive section; to configure the main gate to comprise the first gate section and the main light transmissive section, to configure the sub-gate to comprise the second gate section and the sub-light transmissive section, and to configure a position corresponding to the sub-light transmissive section is the light transmissive area. By doing so, the photosensitive element achieves the sensing of light intensity in the top gate type thin film transistor, effectively extending the application scope of the photosensitive element. The measurement efficiency and speed of the photosensitive element are relatively high ([0035]).

Regarding claim 10, the combination of Zhou and Liu teaches the invention of claim 9 as discussed above. Liu further teaches: wherein the sub-light transmissive section does not cover the second gate section (see gate G2 in Fig. 2(a)). 

Regarding claim 11, the combination of Zhou and Liu teaches the invention of claim 10 as discussed above. Liu further teaches: wherein the second gate section comprises a first part and a second part which are respectively disposed at two4 sides of the sub-light transmissive as shown in Fig. 2 (a), gate G2 has two parts disposed in each side of the transparent region).

Regarding claim 12, the combination of Zhou and Liu teaches the invention of claim 11 as discussed above. Liu further teaches: wherein the main light transmissive section corresponds to a position of the main active layer and is covered by the first gate section (see G1 in Fig. 2 (a)).

Regarding claim 13, the combination of Zhou and Liu teaches the invention of claim 9 as discussed above. Zhou further teaches: wherein a mask configured to pattern the transparent electrode layer and a mask configured to pattern the semiconductor layer are same (page 5 para. [0025]-[0026]…”S111: simultaneously forming a gate of the first switching element, a gate of the second switching element, and a gate of the third switching element on the substrate using the first mask; S112: continuously depositing a gate insulating layer, an active layer, and a second metal layer, and exposing and developing using a halftone mask to form a first switching element and a source, a drain, and an active layer”).

Regarding claim 14, the combination of Zhou and Liu teaches the invention of claim 8 as discussed above. Zhou further teaches:  wherein the sub-gate, the sub-active layer, and the sub-source/drain form a sub-thin film transistor (sub-TFT) (see gate 131 of the thin film transistor, active layer 133, source electrode 135 and a drain electrode 136 of the thin film transistor in Fig. 4).

However, Liu teaches “As shown in FIG. 4(d), both the first thin film transistor 11 and the second thin film transistor 12 are double gate structure thin film transistors sG. In this structure, the gates (two conductive film layers) of the second thin film transistor 12 are transparent so as to expose the active layer in the second thin film transistor 12. Therefore, the second thin film transistor 12 can function as a photosensitive member, and different intensities of light from external can thus be sensed. The area of the exposed active layer may be relatively large due to the fact that there are two gates in the double gate structure. Thus, the degree of change in the output current is relatively high. That is, the exposed more portion of the active layer can be affected by light irradiation, and the magnitude of the output current can be changed to a large extent. For example, for the single gate structure photosensitive element shown in FIG. 4(c), the output current is I1 when it is not subjected to the action, the output current becomes 12 when it is subjected to the action, and thus the current difference before and after the change is .DELTA.I. For the double gate structure photosensitive element shown in FIG. 4(d), the output current is I3 when it is not subjected to the action, the output current becomes I4 when it is subjected to the action, and thus the current difference before and after the change is .DELTA.I'. It is known that .DELTA.I'>.DELTA.I, the current change of the photosensitive element shown in FIG. 4(d) is larger. Therefore, as a photosensitive element, the sensitivity of the double gate structure shown in FIG. 4(d) is higher than that of the single gate structure shown in FIG. 4(c). For another example, the photosensitive element provided by the [0050]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Zhou to incorporate the teaching of Liu to configure a first current to be generated when a bottom of the sub-TFT is irradiated with light, a second current to be generated when a top of the sub-TFT is irradiated with light, and to configure the first current to be greater than the second current. By doing so, the photosensitive element achieves the sensing of light intensity in the top gate type thin film transistor, effectively extending the application scope of the photosensitive element. The measurement efficiency and speed of the photosensitive element are relatively high ([0035]).

Regarding claim 15, the combination of Zhou and Liu teaches the invention of claim 8 as discussed above. Zhou further teaches: wherein the method comprises the following steps: forming a passivation layer on the main source/drain and the sub- source/drain (passivation layer 137 in Figs. 3-4), wherein an opening is defined in the passivation layer (page 5 para. 9… “S104: forming a via hole in the passivation layer”); and forming a pixel electrode on the passivation layer and in the opening, wherein the pixel electrode and the main drain are connected by the opening (page 5 para. 9… “S104: forming a via hole in the passivation layer on the drain of the first switching element, depositing a transparent electrode layer; and connecting the transparent electrode layer to the pixel electrode”).

Regarding claim 16, the combination of Zhou and Liu teaches the invention of claim 9 as discussed above. Liu further teaches: wherein a material of the transparent electrode layer comprises at least one of indium tin oxide (ITO), a nanosilver line, or aluminum-doped zinc oxide (AZO) (page 6 para. 4… transparent electrode (ITO)).

Regarding claim 17, Zhou teaches: A display panel (display panel 100 in Fig. 1), comprising: 
a glass substrate (glass substrate 110 in Fig. 2); 
a main gate (Figs. 2 and 3; gate electrode 131 corresponding to the first switching device 130 in Fig. 3) and a sub-gate (Figs. 2 and 3; gate electrode 131 corresponding to the second switching device 140 in Fig. 4) which are disposed on the glass substrate (glass substrate 110 in Fig. 2) and spaced from each other (see Fig. 2); 
a gate insulating layer (gate insulating layer 132 in Figs. 2-4) disposed on the main gate, the sub-gate, and the glass substrate (see Figs. 2-4); 
Figs. 1 and 3; active layer 133 corresponding to the first switching device 130 in Fig. 3) and a sub-active layer (Figs. 2 and 4; active layer 133 corresponding to the second switching device 140 in Fig. 4) which are disposed on the gate insulating layer (gate insulating layer 132 in Figs. 2-4); 
a main source/drain disposed on the main active layer and the gate insulating layer (see Figs. 2-4; metal layer is formed on active layers 133 corresponding to the first switching device 130 patterned to form Source 135 and drain 136); and 
a sub-source/drain disposed on the sub-active layer and the gate insulating layer (see Figs. 2-4; metal layer is formed on active layers 133 corresponding to second switching device 140 patterned to form Source 135 and drain 136).
Zhou does not explicitly teach: wherein at least a portion of the sub-gate comprises a light transmissive area; wherein a position of the sub-active layer corresponds to a position of the light transmissive area.
However, Liu teaches “The photosensitive element includes a first thin film transistor as a control switch and a second thin film transistor connected to the first thin film transistor and serving as a photosensitive unit. The first thin film transistor and the second thin film transistor are both top gate type thin film transistors. A gate of the second thin film transistor includes a transparent region corresponding to at least a part of an active layer of the second thin film transistor, thereby achieving a measurement of a light intensity entering the second thin film transistor when the first thin film transistor and the second thin film transistor are turned on simultaneously” ([0006]).
 the photosensitive element achieves the sensing of light intensity in the top gate type thin film transistor, effectively extending the application scope of the photosensitive element. The measurement efficiency and speed of the photosensitive element are relatively high ([0035]).

Regarding claim 18, the combination of Zhou and Liu teaches the invention of claim 17 as discussed above. Liu further teaches: wherein the sub-gate comprises a sub-light transmissive section (transparent region in Fig. 2(a)) and a second gate section (gate G2 in Fig. 2 (a)), and a position corresponding to the sub-light transmissive section is the light transmissive area (see the transparent region in Fig. 2(a)).

Regarding claim 19, the combination of Zhou and Liu teaches the invention of claim 18 as discussed above. Liu further teaches: the sub-gate comprises a sub-light transmissive section and a second gate section, and a position corresponding to the sub-light transmissive section is the light transmissive area (as shown in Fig. 2 (a), gate G2 has two parts disposed in each side of the transparent region).

Regarding claim 20, the combination of Zhou and Liu teaches the invention of claim 17 as discussed above. Zhou further teaches: wherein the main gate and the sub-gate are formed see Figs. 1, 3 and 4; transparent electrode layer 139) which is formed on the glass substrate (glass substrate 110 in Fig. 1), and a material of the transparent electrode layer comprises at least one of indium tin oxide (ITO), a nanosilver line, or aluminum-doped zinc oxide (AZO) (page 6 para. 4… transparent electrode (ITO)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622